
	
		II
		Calendar No. 222
		112th CONGRESS
		1st Session
		H. R. 1070
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 3, 2011
			Received; read the first time
		
		
			November 7, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Securities Act of 1933 to
		  require the Securities and Exchange Commission to exempt a certain class of
		  securities from such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Small Company Capital Formation Act of
			 2011.
		2.Authority to exempt
			 certain securities
			(a)In
			 generalSection 3(b) of the
			 Securities Act of 1933 (15 U.S.C. 77c(b)) is amended—
				(1)by striking
			 (b) The Commission and inserting the following:
					
						(b)Additional
				exemptions
							(1)Small issues
				exemptive authorityThe
				Commission
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Additional
				issuesThe Commission shall
				by rule or regulation add a class of securities to the securities exempted
				pursuant to this section in accordance with the following terms and
				conditions:
							(A)The aggregate offering amount of all
				securities offered and sold within the prior 12-month period in reliance on the
				exemption added in accordance with this paragraph shall not exceed
				$50,000,000.
							(B)The securities may
				be offered and sold publicly.
							(C)The securities
				shall not be restricted securities within the meaning of the Federal securities
				laws and the regulations promulgated thereunder.
							(D)The civil liability provision in section
				12(a)(2) shall apply to any person offering or selling such securities.
							(E)The issuer may
				solicit interest in the offering prior to filing any offering statement, on
				such terms and conditions as the Commission may prescribe in the public
				interest or for the protection of investors.
							(F)The Commission
				shall require the issuer to file audited financial statements with the
				Commission annually.
							(G)Such other terms,
				conditions, or requirements as the Commission may determine necessary in the
				public interest and for the protection of investors, which may include—
								(i)a
				requirement that the issuer prepare and electronically file with the Commission
				and distribute to prospective investors an offering statement, and any related
				documents, in such form and with such content as prescribed by the Commission,
				including audited financial statements, a description of the issuer’s business
				operations, its financial condition, its corporate governance principles, its
				use of investor funds, and other appropriate matters; and
								(ii)disqualification
				provisions under which the exemption shall not be available to the issuer or
				its predecessors, affiliates, officers, directors, underwriters, or other
				related persons, which shall be substantially similar to the disqualification
				provisions contained in the regulations adopted in accordance with section 926
				of the Dodd-Frank Wall Street Reform and Consumer Protection Act
				(15 U.S.C.
				77d note).
								(3)LimitationOnly the following types of securities may
				be exempted under a rule or regulation adopted pursuant to paragraph (2):
				equity securities, debt securities, and debt securities convertible or
				exchangeable to equity interests, including any guarantees of such
				securities.
						(4)Periodic
				disclosuresUpon such terms
				and conditions as the Commission determines necessary in the public interest
				and for the protection of investors, the Commission by rule or regulation may
				require an issuer of a class of securities exempted under paragraph (2) to make
				available to investors and file with the Commission periodic disclosures
				regarding the issuer, its business operations, its financial condition, its
				corporate governance principles, its use of investor funds, and other
				appropriate matters, and also may provide for the suspension and termination of
				such a requirement with respect to that issuer.
						(5)AdjustmentNot
				later than 2 years after the date of enactment of the Small Company Capital
				Formation Act of 2011 and every 2 years thereafter, the Commission shall review
				the offering amount limitation described in paragraph (2)(A) and shall increase
				such amount as the Commission determines appropriate. If the Commission
				determines not to increase such amount, it shall report to the Committee on
				Financial Services of the House of Representatives and the Committee on
				Banking, Housing, and Urban Affairs of the Senate on its reasons for not
				increasing the
				amount.
						.
				(b)Treatment as
			 covered securities for purposes of NSMIASection 18(b)(4) of the
			 Securities Act of 1933 (15 U.S.C. 77r(b)(4)) is
			 amended—
				(1)in subparagraph
			 (C), by striking ; or at the end and inserting a semicolon;
			 and
				(2)by redesignating
			 subparagraph (D) as subparagraph (E), and inserting after subparagraph (C) the
			 following:
					
						(D)a rule or regulation adopted pursuant to
				section 3(b)(2) and such security is—
							(i)offered or sold on a national securities
				exchange; or
							(ii)offered or sold
				to a qualified purchaser, as defined by the Commission pursuant to paragraph
				(3) with respect to that purchase or
				sale.
							.
				(c)Conforming
			 amendmentSection 4(5) of the Securities Act of 1933 is amended
			 by striking section 3(b) and inserting section
			 3(b)(1).
			3.Study on the
			 impact of State Blue Sky laws on Regulation A offeringsThe Comptroller General shall conduct a
			 study on the impact of State laws regulating securities offerings, or
			 Blue Sky laws, on offerings made under Regulation A (17 CFR
			 230.251 et seq.). The Comptroller General shall transmit a report on the
			 findings of the study to the Committee on Financial Services of the House of
			 Representatives, and the Committee on Banking, Housing, and Urban Affairs of
			 the Senate not later than 3 months after the date of enactment of this
			 Act.
		
	
		
			Passed the House of
			 Representatives November 2, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		November 7, 2011
		Read the second time and placed on the
		  calendar
	
